COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-261-CV
 
 
JOHN LESLIE MILLER                                                           APPELLANT
 
                                                   V.
 
SOUTHWESTERN EXPOSITION
&                                           APPELLEES

LIVE STOCK, FREMONT
INDUSTRIAL 
INSURANCE GROUP,
EXECUTIVE 
DEPUTY WORKERS
COMPENSATION, 
AND TEX WORKER=S COMPENSATION 
COMMISSION
                                                                                                        
                                              ------------
 
            FROM THE 67TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On July 24, 2007, appellant John Leslie Miller
filed a ANotice
of Appeal@ in his suit to confirm an
arbitration award.  However, the trial
court clerk has informed this court that no written order or judgment has been
signed in the underlying case. 
Therefore, appellant=s notice
of appeal is premature.  See Tex. R. App. P. 26.1, 27.1(a).  A prematurely filed notice of appeal is not
effective until the appellate deadline is triggered and therefore does not vest
this court with jurisdiction over the appeal. 
See Tex. R. App. P. 25.1(b),
27.1(a).
On July 27, 2007, we notified appellant that the
appeal was subject to dismissal for want of jurisdiction and gave appellant
fifteen days to correct this defect in the record.  See Tex.
R. App. P. 44.3, 44.4(a)(2). 
Appellant has not tendered or filed any signed orders from the trial
court and has not shown grounds for continuing the appeal.  Accordingly, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).    
 
PER
CURIAM
 
PANEL D:   MCCOY,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: September 13, 2007




[1]See Tex.
R. App. P.
47.4.